Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 8/16/21 is acknowledged.  Claims 1-21 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement submitted on 6/15/21 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 6/8/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Response to Reply
Drawings
In light of applicant’s arguments, the prior drawing objections are withdrawn.  However, in light of applicant’s claim amendments, new drawing objections follow.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first hermetical structure comprising at least one tubular structure and configured to hermetically couple the housing to the microchip; a second hermetical structure comprising at least one tubular structure and configured to hermetically couple the storage housing to the microchip (claims 1 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Office acknowledges figs. 1 and 13 of applicant’s drawings, but the figures do not show the claimed features together.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn except for the following below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The prior rejection of claim 1 is modified because it is unclear whether the following limitations are intended to be positively claimed: a sample fluid channel of a microchip and an isolation channel of the microchip.  Because the cited limitations are claimed in the “configured to” claim language, they don’t appear to be positively claimed.  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional limitations. 
The prior rejection of claims 6 and 7 is maintained because it is unclear whether the fluorescent dye is intended to be positively claimed.  Because the cited limitation is claimed in the “configured to” claim language, it does not appear to be positively claimed.  For examination purposes, the claim language will be given the appropriate weight and interpreted as an intended use and/or functional limitation.
The prior rejection of claim 9 is maintained because the claim is not clear as to what structure(s) is intended to achieve the “hermetically coupled" function.  For examination purposes the Office will give the claim language the appropriate weight and interpret the claim language as functional claim language. 
Claim Interpretation of pending claims
	
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US Pub. No. 2014/0346047, previously cited) in view of Kojima (US Pub. No. 2011/0304040, newly cited).
As to claims 1 and 12, Shinoda discloses a sample isolation kit (or system) comprising: a housing (e.g., sample liquid reservoir 8) configured to detachably couple to a sample fluid channel of a microchip and provide a sample to the microchip (e.g., microchip is interpreted as combination of cartridge 8 and microchip 1); and a storage 
As to claims 1 and 12, while Shinoda discloses a cavity of the cartridge is configured to be hermetically sealed in e.g., [0020], and the containers are attached to the cartridge in an airtight manner in [0124], Shinoda does not specifically disclose a first and second hermetical structures to couple the housing to the microchip, and the storage housing to the microchip.  Kojima discloses in figs. 2A to 5C and 9B to 12, two different embodiments of hermetically sealed tubular structures, which include the pipette chips (15 and 16) and the syringes (15 and 16).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kojima’s hermetically sealed tubular structures because it would make it capable of easily introducing a sample solution in a short time, and obtaining high analysis precision (e.g., [0010] of Kojima).  Furthermore, the use of a hermetic seal as a sealing means is well known in the microfluidic apparatus and diagnostic testing art.  The incorporation of the hermetic seal with the disclosed apparatus (or kit) is considered predictable and provides no new or unexpected result. The motivation to use a hermetic seal as a sealing means with the disclosed apparatus (or kit) can be clearly reasoned to prevent contamination materials such as micro liquid . 
Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Kojima, as applied to claims 1 and 12 above, and further in view of Shinoda et al. (“Shinoda ‘746,” US Pub. No. 2011/0271746, previously cited and cited in IDS).
See Shinoda and Kojima above.
As to claims 2-5 and 13-16, while Shinoda discloses a sheath fluid channel in e.g., [0067] et seq., Shinoda does not specifically disclose a sheath container and a pressure regulation device.  As for the configured to claim language, see above.  Shinoda ‘746 discloses in e.g., [0158], a holder 7 having a suction port 71, a sheath port 72 (e.g., “sheath container” applies to the source of sheath liquid that is essentially connected to the sheath port and/or the sheath port), a sample port 73, and a connector 74 disposed on a straight line. The suction port 71 is communicated with the suction outlet 19, and a negative pressure source is connected to the suction port 71 (“pressure regulation device” applies to negative pressure source and/or suction port). The sheath port 72 and the sample port 73 are communicated with the sample inlet 15 and the sheath inlet 14, respectively, and the supply path of either the sample liquid or the .
Claims 6-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Kojima, as applied to claims 1 and 12 above, and further in view of Shinoda (“Shinoda ‘569,” US Pub. No. 2009/0057569, previously cited).
See Shinoda and Kojima above.
As to claims 6-11 and 17-18, Shinoda does not specifically disclose a labeling unit configured to label the sample with a fluorescent dye.  As for the configured to claim language, see above.  As for the hermetic seal in claim 8, see claim 1 above.  Shinoda ‘569 discloses in [0033] et seq., a suitable detection method may be employed with regard to the type of specimen A, a measurement condition, and the like. The measurement subject light L12' may be fluorescent light or scattered light generated from the specimen A. An example of the detection method may be that the specimen A is labeled with a specific fluorescent material in advance, the light source 12 irradiates the specimen A with exciting light as the light L12, and fluorescent light generated as a result of the irradiation is detected as the measurement subject light L12'.  In addition, it would have been obvious to one having ordinary skill in the art, before the effective filing 
As to claim 19, Shinoda does not specifically disclose a light source, light detector, and circuitry.  Shinoda ‘569 discloses in e.g., [0084] et seq. and fig. 6, a light irradiation device 6 comprising: a light source 62; detectors 67; and analogue-to-digital converters (ADCs) 68.  In addition, Shinoda ‘569 discloses a CPU or the like in e.g., [0095] et seq.  As for the configured to claim language, see above.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include Shinoda’s ‘569 light irradiation device because it can be applied to various technical fields (e.g., [0101] of Shinoda ‘569). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Kojima, as applied to claims 1 and 12 above, and further in view of Shinoda et al. (“Shinoda ‘855,” US Pub. No. 2011/0020855, previously cited).
See Shinoda and Kojima above.  
As to claim 20, Shinoda does not specifically disclose a temperature controller.  Shinoda ‘855 discloses in e.g., [0040] et seq. a chip holder 204 comprises a temperature controller 302. The temperature controller 302 is physically coupled a bottom side of the chip holder 204. In other embodiments, the temperature controller 302 may be coupled to another portion of the holder 204. The temperature controller 302 (e.g., a peltier temperature controller) is configured to maintain the sample at a specific temperature. In one embodiment of the invention, the temperature of the sample is maintained at a level such that cells within the sample are kept alive.  It would .  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Kojima, as applied to claims 1 and 12 above, and further in view of Erlach et al. (“Erlach,” US Pub. No. 2003/0032892, previously cited).
See Shinoda and Kojima above.  
As to claim 21, Shinoda does not specifically disclose a drug loading control unit.  Erlach discloses in e.g., [0047] a microchip 52 operatively coupled to a drug delivery circuit 57 that controls a rate of delivery of a disease treatment agent from the disease treatment agent reservoir 55 to the animal's or human's body fluid. The microchip 52 is also operatively coupled to the monitoring circuit depicted in FIG. 3 supra and described in associated text.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include Erlach’s drug loading control unit because it would be beneficial to control the rate of drug delivery (e.g., [0047] of Erlach).  As for the configured to claim language, see above.  
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because of the new grounds of rejections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


10/21/2021